Case 2:20-cv-03452-DSF-PVC Document 32 Filed 10/23/20 Page 1 of 2 Page ID #:253




1    Matthew J. Geragos     SBN 153390
     GERAGOSthLAW GROUP
2    888 West 6 Street, Suite 1100
     Los Angeles, California 90017
3    Tel: 213.232.1363
     Fax: 888.800.2949
4    matthew@geragoslaw.com
5    Reza Sina              SBN 250428
     SINA LAW GROUP
6    3727 W. Magnolia Blvd. #277
     Burbank, California 91505
7    Tel: 310.957.2057
     reza@sinalawgroup.com
8
     Attorneys for Plaintiffs TESSA NESIS and ELIZABETH GREY
9    on Behalf of Herself and All Others Similarly Situated
10                         UNITED STATES DISTRICT COURT
11                       CENTRAL DISTRICT OF CALIFORNIA
12
13   TESSA NESIS and ELIZABETH                        Case No. 2:20−cv−03452 DSF
     GREY, on Behalf of Themselves and All            (PVCx)
14   Others Similarly Situated, and the
     General Public and Acting in the Public          JOINT STIPULATION FOR
15   Interest,                                        DISMISSAL
16                       Plaintiff,
17      vs.
18   DO LAB, INC.; JASON FLEMMING
     a/k/a DEDE FLEMMING; JESSE
19   FLEMMING; JOSH FLEMMING; and
     DOES 1-10, inclusive,
20
                        Defendants.
21
22
23
24
              TO THE HONORABLE COURT, ALL PARTIES, AND THEIR COUNSEL
25
     OF RECORD:
26
              PLEASE TAKE NOTICE THAT Plaintiffs Tessa Nesis and Elizabeth Grey
27
     (collectively “Plaintiffs”) on the one hand, and Defendants Do Lab, Inc., Jason
28
                                       -1-
                          JOINT STIPULATION FOR DISMISSAL
Case 2:20-cv-03452-DSF-PVC Document 32 Filed 10/23/20 Page 2 of 2 Page ID #:254




1    Flemming a/k/a Dede Flemming, Jesse Flemming and Josh Flemming (collectively
2    “Defendants”) on the other, hereby stipulate through their undersigned counsel that
3    the above-captioned action be and hereby is dismissed with prejudice in its entirety,
4    pursuant to F.R.C.P. 41(a)(1).
5          IT IS FURTHER STIPULATED that each party shall bear its own attorneys’
6    fees and costs of suit.
7          IT IS FURTHER STIPULATED by and between Plaintiffs and Defendants
8    that this Joint Stipulation does not purport to affect any claims that any putative
9    class members, other than Plaintiffs, may have against Defendants.
10
11   Dated: October 22, 2020            GERAGOS LAW GROUP
12                                      SINA LAW GROUP

13
14                                      By:      /s/ Reza Sina
                                              Reza Sina
15                                            Attorney for Plaintiffs and the Class
16
17   Dated: October 22, 2020            DONIGER / BURROUGHS
18
19                                      By:      /s/ Stephen M. Doniger
                                              Stephen M. Doniger
20                                            Attorney for Defendants
21
22
23
24
25
26
27
28
                                            -2-
                               JOINT STIPULATION FOR DISMISSAL
